Opinion by
Ekwall, J.
From the evidence presented it appeared that the petitioner had submitted all the information in its possession to the customs broker; that petitioner had no information from which it could have ascertained whether or not the entered value was lower than it should have been; and that petitioner was not advised of any condition existing in Japan contrary to the price it paid for the merchandise. Upon the record it was held that the entry of the merchandise at a less value than that found on final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.